

CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made as of the 31’st day of July,
2006 by and between Mr. Clayton E. Woodrum (the “Consultant”), and Adera Mines
Limited whose address is 20710 Lassen Street Chatsworth, California 91311 (the
“Company”), in reference to the following:


RECITALS


A. The Company is acquiring the stock and assets of an operating Company known
as Chatsworth Acquisition Corporation and in connection with such acquisition is
obtaining financing in the amount of $6,000,000 the (“Financing”).


B. It is a condition to the closing of the Financing that the Company obtains
the services of Consultant to perform the functions of the chief financial
officer (“CFO”) for the Company after the Financing is closed.


C. The Consultant desires to perform the duties and tasks associated with being
the CFO of the Company as set forth in this Agreement and as the Board of
Directors may determine form time to time and the Company wishes to retain the
Consultant for such services.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Consultant agree as
follows:


AGREEMENT


1. Term. The Company retains the Consultant and the Consultant accepts this
appointment with the Company for a period of twelve months, beginning on July
31, 2006 and ending on July 30, 2007 (the “Term”)


2. Duties of Consultant. The Consultant agrees to perform the consulting
services (the “Services” set forth on Exhibit “A” to this Agreement and made a
part of it. The Consultant will determine the method, details and means of
performing the services. The Consultant may, with the prior consent of the Chief
Executive Officer, use employees or other subcontractors to assist the
Consultant with the performance of the services. The Services may be modified
from time to time by the Board of Directors of the Company.


3. Compensation. 


(a) Cash. The Company shall pay to the Consultant, as compensation for the
services, a monthly retainer of $8,000.00, payable on the first business day of
each month.


(b) Options. The Company hereby grants to the Consultant options to purchase
500,000 shares of common stock of the Company, at a price per share of $0.30.
The option shall exercisable be for a term of three years from the date hereof.
The Option shall be exercisable for cash for the first twelve months and
thereafter exercisable on a “cashless” basis. Following Board approval of our
2006 Equity Incentive Plan (the “Plan”) (which is anticipated by August 30,
2006), your option grant shall be from the Plan and shall be subject to the
terms thereof. The form of Option Agreement is attached hereto as Exhibit B. 


 
1

--------------------------------------------------------------------------------

 
 
4. Nondisclosure.


4.1 Property Belonging to Company. The Consultant agrees that all developments,
ideas, devices, improvements, discoveries, apparatus, practices, processes,
methods, concepts and products (collectively the “Inventions”) developed by the
Consultant during the term of this Agreement are the exclusive property of the
Company and shall belong to the Company.


4.2 Access to Confidential Information. The Consultant agrees that during the
term of the business relationship between the Consultant and the Company, the
Consultant will have access to and become acquainted with confidential
proprietary information (“Confidential Information”) which is owned by the
Company and is regularly used in the operation of the Company’s business. The
Consultant agrees that the term “Confidential Information” as used in this
Agreement is to be broadly interpreted and includes (i) information that has, or
could have, commercial value for the business in which the Company is engaged,
or in which the Company may engage at a later time, and (ii) information that,
if disclosed without authorization, could be detrimental to the economic
interests of the Company. The Consultant agrees that the term “Confidential
Information” includes, without limitation, any patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how,”
negative “know-how,” trade secrets, customer and supplier identities,
characteristics and terms of agreement, details of customer or consultant
contracts, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisitions plans, science or
technical information, ideas, discoveries, designs, computer programs (including
source codes), financial forecasts, unpublished financial information, budgets,
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof. The
Consultant acknowledges that all Confidential Information, whether prepared by
the Consultant or otherwise acquired by the Consultant in any other way, shall
remain the exclusive property of the Company.


4.3 No Unfair Use by Consultant. The Consultant promises and agrees that the
Consultant (which shall include its employees and contractors) shall not misuse,
misappropriate, or disclose in any way to any person or entity any of the
Company’s Confidential Information, either directly or indirectly, nor will the
Consultant use the Confidential Information in any way or at any time except as
required in the course of the Consultant’s business relationship with the
Company. The Consultant agrees that the sale or unauthorized use or disclosure
of any of the Company’s Confidential Information constitutes unfair competition.
The Consultant promises and agrees not to engage in any unfair competition with
the Company and will take measures that are appropriate to prevent its employees
or contractors from engaging in unfair competition with the Company.


4.4 Further Acts. The Consultant agrees that, at any time during the term of
this Agreement or any extension thereof, upon the request of the Company and
without further compensation, but at no expense to the Consultant, the
Consultant shall perform any lawful acts, including the execution of papers and
oaths and the giving of testimony, that in the opinion of the Company, its
successors or assigns, may be necessary or desirable in order to obtain,
sustain, reissue and renew, and in order to enforce, perfect, record and
maintain, patent applications and United States and foreign patents on the
Company’s inventions, and copyright registrations on the Company’s inventions.
 
 
2

--------------------------------------------------------------------------------

 
 
4.5 Obligations Survive Agreement. The Consultant’s obligations under this S
Section 4 shall survive the expiration or termination of this Agreement for a
period of three (3) years.


5. Termination.


5.1 Termination on Default. Should either party default in the performance of
this Agreement or materially breach any of its provisions, the non-breaching
party may terminate this Agreement by giving written notification to the
breaching party. Termination shall be effective immediately on receipt of said
notice. For purposes of this section, material breaches of this Agreement shall
include, but not be limited to, (i) the failure by the Company to pay the
compensation set forth in section 3 above; (ii) the willful breach or habitual
neglect by the Consultant of the duties which it is required to perform under
the terms of this Agreement; (iii) the Consultant’s commission of acts of
dishonesty, fraud, or misrepresentation; (iv) the failure by the Consultant to
conform in all material respects to all laws and regulations governing the
Consultant’s duties under this Agreement; or (v) the commission by the
Consultant of any act that tends to bring the Company into public scandal or
which will reflect unfavorably on the reputation of the Company.


5.2 Termination on Notice. Either party may terminate this Agreement at any time
by giving thirty (30) days written notice to the other party.


5.3 Automatic Termination. This Agreement terminates automatically on the
occurrence of any of the following events: (i) the bankruptcy or insolvency of
either party; or (ii) the death or disability of the Consultant.


5.4 Return of Company Property. Upon the termination or expiration of this
Agreement, the Consultant shall immediately transfer to the Company all files
(including, but not limited to, electronic files), records, documents, drawings,
specifications, equipment and similar items in its possession relating to the
business of the Company or its Confidential Information (including the work
product of the Consultant created pursuant to this Agreement).


6. Status of Consultant. The Consultant understands and agrees that its
employees are not employees of the Company and that its employees shall not be
entitled to receive employee benefits from the Company, including, but not
limited to, sick leave, vacation, retirement, death benefits, or an automobile.
The Consultant shall be responsible for providing, at the Consultant’s expense
and in the Consultant’s name, disability, worker’s compensation or other
insurance as well as licenses and permits usual or necessary for conducting the
services hereunder. Furthermore, the Consultant shall pay, when and as due, any
and all taxes incurred as a result of the Consultant’s compensation hereunder,
including estimated taxes, and shall provide the Company with proof of said
payments, upon demand. The Consultant hereby agrees to indemnify the Company for
any claims, losses, costs, fees, liabilities, damages or injuries suffered by
the Company arising out of the Consultant’s breach of this section.


7. Representations by Consultant. The Consultant represents that the Consultant
has the qualifications and ability to perform the services in a professional
manner, without the advice, control, or supervision of the Company. The
Consultant shall indemnify, defend, and hold harmless the Company, and the
Company’s officers, directors, and shareholders from and against any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries, and deficiencies, including, without limitation, interest,
penalties, and reasonable attorney fees and costs, that the Company may incur or
suffer and that arise, result from, or are related to any breach or failure of
the Consultant to perform any of the representations, warranties and agreements
contained in this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
8. Business Expenses. The Company shall reimburse the Consultant for all
reasonable business expenses incurred by the Consultant, provided that each such
expenditure qualifies as a proper deduction on the Company’s federal and state
income tax return and provided such expenses are approved in advance by the
Chief Executive Officer. Each such expenditure shall be reimbursable only if the
Consultant furnishes to the Company adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of that expenditure as an
income tax deduction.


9. Notices.  Unless otherwise specifically provided in this Agreement, all
notices or other communications (collectively and severally called “Notices”)
required or permitted to be given under this Agreement, shall be in writing, and
shall be given by: (A) personal delivery (which form of Notice shall be deemed
to have been given upon delivery), (B) by telegraph or by private
airborne/overnight delivery service (which forms of Notice shall be deemed to
have been given upon confirmed delivery by the delivery agency), or (C) by
electronic or facsimile or telephonic transmission, provided the receiving party
has a compatible device or confirms receipt thereof (which forms of Notice shall
be deemed delivered upon confirmed transmission or confirmation of receipt).
Notices shall be addressed to the address set forth in the introductory section
of this Agreement, or to such other address as the receiving party shall have
specified most recently by like Notice, with a copy to the other party.


10. Choice of Law and Venue. This Agreement shall be governed according to the
laws of the State of California. Venue for any legal or equitable action between
the Company and the Consultant which relates to this Agreement shall be in the
County of Los Angeles.


11. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
services to be rendered by the Consultant to the Company and contains all of the
covenants and agreements between the parties with respect to the services to be
rendered by the Consultant to the Company in any manner whatsoever. Each party
to this agreement acknowledges that no representations, inducements, promises,
or agreements, orally or otherwise, have been made by any party, or anyone
acting on behalf of any party, which is not embodied herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.


12. Counterparts. This Agreement may be executed manually or by facsimile
signature in two or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute but one and the same
instrument.


13. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal or unenforceable under present or future laws effective during
the term of this Agreement, then and, in that event: (A) the performance of the
offending term or provision (but only to the extent its application is invalid,
illegal or unenforceable) shall be excused as if it had never been incorporated
into this Agreement, and, in lieu of such excused provision, there shall be
added a provision as similar in terms and amount to such excused provision as
may be possible and be legal, valid and enforceable, and (B) the remaining part
of this Agreement (including the application of the offending term or provision
to persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable) shall not be affected thereby and shall continue in
full force and effect to the fullest extent provided by law.
 
 
4

--------------------------------------------------------------------------------

 
 
14. Preparation of Agreement. It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of same. In light of these facts it is acknowledged that
no party shall be construed to be solely responsible for the drafting hereof,
and therefore any ambiguity shall not be construed against any party as the
alleged draftsman of this Agreement.


15. No Assignment of Rights or Delegation of Duties by Consultant; Company’s
Right to Assign. The Consultant’s rights and benefits under this Agreement are
personal to it and therefore no such right or benefit shall be subject to
voluntary or involuntary alienation, assignment or transfer. The Company may
assign its rights and delegate its obligations under this Agreement to any other
person or entity.


16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto. Any signature page of this
Agreement may be detached from any counterpart of this Agreement and reattached
to any other counterpart of this Agreement identical in form hereto by having
attached to it one or more additional signature pages.


17. Electronically Transmitted Documents. If a copy or counterpart of this
Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such facsimile
document shall for all purposes be treated as if manually signed by the party
whose facsimile signature appears.


 
5

--------------------------------------------------------------------------------

 

WHEREFORE, the parties have executed this Agreement on the date first written
above.
 

        “CONSULTANT”  
   
   
    By:      

--------------------------------------------------------------------------------

Clayton E. Woodrum    

        “COMPANY”   Adera Mines Limited  
   
   
    By:      

--------------------------------------------------------------------------------

J. Stewart Asbury III, its President    


 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


DUTIES OF CONSULTANT


All duties of a Chief Financial Officer including overseeing the financial books
and records of the Company, preparing financial statements, preparing reports
and registrations with the Securities and Exchange Commission (“SEC”),
coordinating the audit of the Company’s books and records and financial
statements, maintaining the Company’s compliance with all accounting regulations
applicable to the Company, coordinating the Company’s compliance with the
accounting and financial regulations of the SEC, the Securities Act of 1933 and
the Securities Exchange Act of 1934 and the rules and regulations thereunder,
including the Sarbanes-Oxley Act, hiring and supervising personnel in the
booking keeping and accounting functions of the Company, reporting to the Chief
Executive Officer or Board of Directors, as the Board of Directors may from time
to time determine, together with all related or ancillary duties and services
necessary or desirable to fulfill the foregoing.


 
7

--------------------------------------------------------------------------------

 

EXHIBIT “B”


OPTION Agreement
 
 
8

--------------------------------------------------------------------------------